389 U.S. 968
88 S.Ct. 460
19 L.Ed.2d 459
Lucille MILLER, petitioner,v.CALIFORNIA.
No. 154.
Supreme Court of the United States
December 4, 1967

F. Lee Bailey and Alan M. Dershowitz, for petitioner.
Thomas C. Lynch, Atty. Gen. of California, William E. James, Asst. Atty. Gen., and Philip C. Griffin, Deputy Atty. Gen., for respondent.


1
Petition for writ of certiorari to the Court of Appeal of California, Fourth Appellate District, granted limited to questions 1 and 2 presented by the petition which read as follows:


2
'1. Whether the introduction of admissions made to an      undercover agent planted in petitioner's jail cell      constituted a violation of petitioner's constitutional rights      to counsel and against self-incrimination.


3
'2. Whether inculpatory admissions, obtained under      circumstances like those here involved, can ever constitute      harmless error.'


4
The case is placed on the summary calendar.